the amended judgment of conviction and conclude that the district court

                correctly concluded no further relief was warranted. 2 Accordingly, we

                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                  J.
                                                   Hardesty


                                                                                  J.
                                                   Parraguirre




                cc: Hon. Kimberly A. Wanker, District Judge
                     Clyde H. Means
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk


                      2We  note that the State has not challenged the award of additional
                days of presentence credit.

                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A